CASANUEVA, Judge.
Bernardo Alvarez has appealed Ms convictions and sentences for two counts of robbery with a firearm and one count of burglary of a dwelling with assault or battery with a firearm, contending that the State presented insufficient evidence to sustain the convictions. His contention has no merit, and we affirm his convictions.
Mr. Alvarez further argues that the written judgment and sentence do not conform to the oral pronouncement. Following the imposition of sentence in this case, Mr. Alvarez appeared for additional sentencing in other pending cases. The court sentenced him to fifteen years for burglary, five years for grand theft, and five years for unauthorized use of a driver’s license and ordered that those terms were to run concurrent. It appears that the trial court also intended those sentences to run concurrent with previously imposed sentences, including those from which this appeal was taken. The record, however, contains no sentencing order that reflects this oral pronouncement. Therefore, we remand for clarification and possible correction of the sentencing. See Smith v. State, 695 So.2d 1317 (Fla. 2d DCA 1997).
FRANK, A.C.J., and THREADGILL, J., concurs.